
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 60
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Poe of Texas (for
			 himself, Mr. Rohrabacher,
			 Ms. Jackson Lee of Texas,
			 Mr. Dicks,
			 Mr. Towns,
			 Ms. Chu, Mr. Young of Alaska, Mr. Cleaver, Mr.
			 Schock, and Mr. Franks of
			 Arizona) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Urging the Secretary of State to remove the
		  People’s Mojahedin Organization of Iran from the Department of State’s list of
		  Foreign Terrorist Organizations.
	
	
		Whereas the People’s Mojahedin Organization of Iran
			 (PMOI/MEK) seeks freedom, democracy, and human rights for the people of
			 Iran;
		Whereas tens of thousands of MEK members have been
			 executed by the Iranian regime;
		Whereas tens of thousands of MEK members have been jailed
			 and tortured by the Iranian regime;
		Whereas in 2001, the MEK ceased its military activities
			 against the Iranian regime and rejected violence;
		Whereas in 2003, the MEK voluntarily handed over all its
			 arms to United States forces in Iraq and cooperated with United States military
			 at Camp Ashraf;
		Whereas in 2004, MEK members in Camp Ashraf obtained
			 protected persons status under the Fourth Geneva Convention
			 based on the United States investigators’ conclusions that none was a combatant
			 or had committed a crime under any United States laws;
		Whereas in 2004, all members of the MEK in Camp Ashraf,
			 including its leadership, signed a document rejecting violence and
			 terrorism;
		Whereas according to the Intelligence Community Terrorist
			 Threat Assessment: The August 2002 public disclosure by the MEK of two
			 Iranian nuclear facilities was a watershed event that led to intrusive
			 inspections by the International Atomic Energy Agency (IAEA) and further public
			 revelations of previously undeclared efforts by the civilian Atomic Energy
			 Organization of Iran (AEOI) to develop a large nuclear fuel
			 cycle.;
		Whereas the MEK has continued to reveal valuable
			 intelligence about Iran’s nuclear program, including additional secret and
			 underground sites, which according to a senior Los Alamos Laboratory analyst is
			 right 90 percent of the time;
		Whereas senior United States military officers have
			 acknowledged on multiple occasions that MEK’s intelligence has played a
			 positive and effective role in saving the lives of American soldiers by
			 exposing the threats and dangers of Iran’s terrorist interventions in
			 Iraq;
		Whereas in 2007, the United Kingdom’s Proscribed
			 Organisations Appeal Commission (POAC) concluded after reviewing classified and
			 unclassified evidence, that the designation of the MEK was
			 perverse and had to be set aside;
		Whereas in 2008, the English Court of Appeal, in upholding
			 the judgment of POAC, emphasized that a review of classified material had
			 reinforced its view that the MEK was not engaged in terrorism nor did it intend
			 to engage in such activity in the future;
		Whereas in 2008, the United Kingdom removed the MEK from
			 the list of proscribed organizations and lifted all the consequent
			 restrictions;
		Whereas in 2006 and 2008, the Court of First Instance of
			 the European Communities in three separate judgments concluded that the
			 European Union had denied the MEK’s right to defense and failed to provide any
			 evidence that would justify the inclusion of the MEK in its terrorist lists,
			 and therefore annulled the MEK’s designation;
		Whereas in 2009, the Council of Ministers of the European
			 Union voted unanimously to remove the MEK from the European Union’s list of
			 terrorist organizations;
		Whereas in 2010, some 3,500 European Parliamentarians
			 supported the MEK and its platform;
		Whereas in July 2010, the U.S. Court of Appeals for the
			 District of Columbia Circuit held that the Department of State’s designation of
			 the MEK as a Foreign Terrorist Organization (FTO) under section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189) was faulty because it violated
			 the due process rights of the group;
		Whereas section 219 of the Immigration and Nationality Act
			 allows the Secretary of State to revoke an FTO designation if the
			 circumstances that were the basis for the designation have changed in such a
			 manner as to warrant revocation; or the national security of the United States
			 warrants a revocation;
		Whereas the Secretary of State has so far failed to
			 present the Congress with credible evidence showing that the MEK engages in
			 terrorist activity, or terrorism, or has the capability and intent to engage in
			 terrorism that threatens the national security of the United States or the
			 security of United States nationals;
		Whereas the Government of Iran has used the FTO
			 designation of the MEK as a pretext to execute its members in Iran;
		Whereas the FTO designation of the MEK has been used by
			 Iranian surrogates in Iraq as well as the Nuri al-Maliki Government in Iraq to
			 attack the MEK members in Camp Ashraf or impose inhumane restrictions on them,
			 which has led to loss of life;
		Whereas the Iranian regime ignored international calls for
			 their release, including those made by Secretary of State Hillary Clinton, and
			 hanged Jafar Kazemi, age 47, and Mohammad Ali Hajaghaie, age 62, on January 24,
			 2011, and Ali Saremi, age 63, on December 28, 2010, for visiting their sons at
			 Camp Ashraf and voicing their support of MEK; and
		Whereas Congress, by an Act of Congress, may block or
			 revoke a designation of an organization as an FTO under section 219 of the
			 Immigration and Nationality Act: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)urges the Secretary of State to remove the
			 People’s Mojahedin Organization of Iran (PMOI/MEK) from the Department of
			 State’s list of Foreign Terrorist Organizations; and
			(2)urges the
			 Secretary of State to lift all restrictions imposed on the MEK, its members,
			 and its affiliates, which has emanated from its designation as a Foreign
			 Terrorist Organization.
			
